United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3531
                        ___________________________

                                 Charles Woods

                            lllllllllllllllllllllPetitioner

                                          v.

                            United States of America

                           lllllllllllllllllllllRespondent
                                   ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 5, 2015
                           Filed: November 20, 2015
                                   [Published]
                                 ____________

Before BENTON, BYE, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Charles Woods seeks authorization to file a successive 28 U.S.C. § 2255
motion, asserting the Supreme Court established a new rule made retroactive when
it held in Johnson v. United States that the “residual clause” of the Armed Career
Criminal Act (ACCA) is unconstitutional. __ U.S. __, 135 S. Ct. 2551 (2015). The
government joins his motion. We grant Woods authorization to file a successive
§ 2255 petition.

       In October 2002, a jury convicted Woods of being a felon in possession of a
firearm and a felon in possession of ammunition, both in violation of 18 U.S.C
§ 922(g)(1), and a felon in possession of a firearm with an obliterated serial number,
in violation of 18 U.S.C. § 922(k). While Woods’s conviction under § 922(g)(1)
would typically carry a maximum sentence of ten years, Woods had three convictions
that qualified as “violent felonies” under the ACCA and was therefore subject to a
fifteen-year mandatory minimum sentence under 18 U.S.C. § 924(e). The district
court sentenced Woods to 235 months.

      One of Woods’s three ACCA predicate offenses was a conviction for attempted
burglary, which at the time qualified as a violent felony under the ACCA’s residual
clause because it created a “serious potential risk of physical injury to another.” 18
U.S.C. § 924(e). In Johnson, however, the Supreme Court held the ACCA’s residual
clause was unconstitutionally vague. 135 S. Ct. at 2557. The government concedes
that under Johnson, Woods’s conviction for attempted burglary is no longer a
predicate offense under the ACCA.

       We may authorize a second or successive petition under § 2255 if the petition
is based on “a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable.” 28 U.S.C.
§ 2255(h)(2). The petitioner must make a prima facie showing that his petition falls
within the scope of § 2255(h)(2). Johnson v. United States, 720 F.3d 720 (8th Cir.
2013). A prima facie showing is “simply a sufficient showing of possible merit to
warrant a fuller exploration by the district court.” Id. (quoting Bennett v. United
States, 119 F.3d 468, 469 (7th Cir. 1997)).




                                         -2-
       Every circuit confronted with the issue of whether the Supreme Court’s prior
holdings have made Johnson retroactive for purposes of § 2255(h)(2) has taken a
different approach. See Price v. United States, 795 F.3d 731, 734 (7th Cir. 2015)
(holding Johnson announced a new substantive rule and prior Supreme Court
holdings make it retroactive); In re Gieswein, 802 F.3d 1143, 1148–49 (10th Cir.
2015) (holding the Supreme Court has not held in a case or a combination of cases
that the rule in Johnson is retroactive to cases on collateral review, and therefore it
has not “made” Johnson retroactive); In re Rivero, 797 F.3d 986, 989 (11th Cir. 2015)
(holding Supreme Court “made” new substantive rules retroactive in Schriro v.
Summerlin, 542 U.S. 348, 351 (2004), but finding Johnson did not announce a new
substantive rule under Summerlin); Pakala v. United States, __ F.3d __, No.15-1799,
2015 WL 6158150, at *1 (1st Cir. Oct. 20, 2015) (per curiam) (noting the circuit split,
declining to address the issue, and finding petitioner made prima facie showing of
retroactivity where government conceded retroactivity).

        In this Circuit, we have previously accepted the government’s concession of
retroactivity of a new Supreme Court rule as a sufficient prima facie showing to allow
a second or successive § 2255 petition. Martin v. Symmes, 782 F.3d 939, 945 (8th
Cir. 2015); Johnson, 720 F.3d at 721 (“The government here has conceded that Miller
is retroactive and that Mr. Johnson may be entitled to relief under that case, and we
therefore conclude that there is a sufficient showing here to warrant the district court's
further exploration of the matter.”). This is the approach the First Circuit has taken
as well. Pakala, 2015 WL 6158150 at *1.

      Here, the United States concedes that Johnson is retroactive, and it joins
Woods’s motion. Based on the government’s concession, we conclude that Woods
has made a prima facie showing that his motion contains “a new rule of constitutional
law, made retroactive to cases on collateral review by the Supreme Court, that was



                                           -3-
previously unavailable.” 28 U.S.C. § 2255(h)(2). Therefore, we grant Woods
authorization to file a successive § 2255 motion.
                         ______________________________




                                   -4-